DETAILED ACTION
CLAIMS 12-22 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 12:
 “at least one resettable switch-off device that is configured to selectively deactivate”; and
Claim(s) 13:
 “wherein a control unit configured to selectively deactivate the processing units is provided”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12-15, 17-18, and 22
 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rotem et al., US 10,948,966 Bl, (“Rotem”).
Rotem was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 12,
 Rotem teaches a hardware architecture for an artificial neural network (ANN), (Fig. 2, element 200; See also Fig. 3, element 208 and Fig. 4, element 202) the ANN including a consecutive series of layers, (Fig. 4, element 402, elements 404-408 – a first layer -- , elements 410-414 – a second layer –, and element 416; See also col. 7, ll. 30-42 “[Fig. 4, element 202] … includes a single input node, six processing nodes arranged in two layers, and a single output node, other examples of artificial neural networks may contain any number of input nodes, processing nodes, and/or output nodes connected in any suitable fashion.” Emphasis added.) each of the layers mapping its input variables onto output variables, and each of the output variables of the layers being input variables of a particular layer that follows in the series, (See, e.g., Fig. 4, element 406 receiving input from element 402 and providing input to element 412 via element 402’s outputs; See also col. 6, ll. 14-18) the hardware architecture comprising:
a plurality of processing units, an implementation of each of the layers being split among at least two of the processing units; (Fig. 4, element 402, elements 404-408, elements 410-414, and element 416; See also col. 6, ll. 37-45 “’executing system’ may refer to any suitable computing device and/or computing system that executes artificial neural network 202 … computing device 208 both analyzes artificial neural network 202 and executes artificial neural network 202 on physical processor 130 ….“; Emphasis added; See also col. 12, ll. 22-24 “For example, physical processor 130 may include six processing cores.”; See also col. 7, ll. 30-42) and
 at least one resettable switch-off device (Fig. 3 element 110; See also col. 13, ll. 20-30 “optimization module 110 may configure any suitable aspect or combination of aspects of the executing system such as clock speed, processor voltage, number of processor cores, number of processors, etc. ….” Emphasis added;
See also col. 14, ll. 17-31. i.e. the optimization module varies the configuration dynamically – resettable giving the claim the BRI – so as to ensure that the QOS metrics are met as the neural network operates.) 
that is configured to selectively deactivate at least one of the processing units, independently of the input variables supplied to the at least one of the processing units, so that at least one further one of the processing units remains activated in all layers of the consecutive series of layers whose implementation is contributed to by the at least one of the processing units. (col. 12, ll. 7-39 “Optimization module 110 may optimize physical processor 130 in any of a variety of ways. For example … may configure those physical processors to execute artificial neural network 202 on a number of processor cores that enables the executing system to satisfy the quality-of-service metric while limiting the power consumption of the executing system. For example, physical processor 130 may include six processing cores. However, optimization module 110 may determine, based on execution metric 204 and quality-of-service metric 206, that physical processor 130 may satisfy quality-of-service metric 206 by executing artificial neural network 202 on four out of its six cores … (e.g., optimization module 110) may reduce power consumption of cores not used to execute artificial neural network 202 by implementing a clock gating and/or power gating technique on one or more of the unused cores.” Emphasis added;
See also Fig. 4, elements 404-408 and Fig. 4, elements 410-414 as well as col. 11, ll 20-25 and col. 11, l. 59 – col. 12, l. 6;
i.e. optimization module power or clock gates cores based on QOS metrics – not the input data – thus activating at least one core in each layer – a layer without a core isn’t a layer – to form the power optimized neural network.) 
wherein the layers map the input variables onto the output variables using a plurality of neurons, in the split of the implementation, computation of the plurality of neurons being split among at least two of the processing units, (Fig. 4, elements 404-408 and elements 410-414;
See also col, 7, ll. 30-33 “IG. 4 includes a single input node, six processing nodes arranged in two layers,  and a single output node ….”;
See also col. 6, ll. 14-35 “In some embodiments, the term “artificial neural network”  … composed of interconnected processing nodes. These processing nodes, which may be referred to as “artificial neurons,” may receive inputs and pass outputs to other artificial neurons … may be implemented in a variety of ways … in physical hardware, such as a series of interconnected physical processors with each processor unit acting as an artificial neuron.” Emphasis added; 
See also col. 9, ll. 27-41 )  at least one of the at least two of the processing units having a share in the implementation of multiple layers of the consecutive layers, (col. 7, ll. 35-42 “For example, nodes on the first layer of a more complex artificial neural network may be directly connected to nodes on both the second and third layer of the artificial neural network.” Emphasis added.) 
Regarding Claim 13,
 Rotem teaches 
wherein a control unit configured to selectively deactivate the processing units is provided, (col. 12, ll. 24-27 “ However, optimization module 110 may determine, based on execution metric 204 and quality-of-service metric 206, that physical processor 130 may satisfy quality-of-service metric 206 by executing artificial neural network 202 on four out of its six cores. Optimization module 110 may accordingly configure physical processor 130 to execute artificial neural network 202 on four processing cores …. ”) and
wherein the switch- off device includes at least one switch that is actuatable by the control unit. (col. 12, ll. 34-39 “one or more of the systems described herein (e.g., optimization module 110) may reduce power consumption of cores not used to execute artificial neural network 202 by implementing a clock gating and/or power gating technique on one or more of the unused cores.” Emphasis added. See also col. 13, ll. 20-30 “optimization module 110 may configure any suitable aspect or combination of aspects of the executing system such as clock speed, processor voltage, number of processor cores, number of processors, etc ….”;
i.e. a gate – switch giving the claim the BRI – may be used to interrupt power or clock signals) 
Regarding Claim 17,
 Rotem teaches a method for operating an artificial neural network (ANN), (Fig. 2, element 200; See also Fig. 3, element 208 and Fig. 4, element 202) the ANN including a consecutive series of layers, (Fig. 4, element 402, elements 404-408 – a first layer -- , elements 410-414 – a second layer –, and element 416; See also col. 7, ll. 30-42 “[Fig. 4, element 202] … includes a single input node, six processing nodes arranged in two layers, and a single output node, other examples of artificial neural networks may contain any number of input nodes, processing nodes, and/or output nodes connected in any suitable fashion.” Emphasis added.) each of the layers mapping its input variables onto output variables, and, in each case the output variables of the layers are input variables of a particular layer that follows in the series, (See, e.g., Fig. 4, element 406 receiving input from element 402 and providing input to element 412 via element 402’s outputs; See also col. 6, ll. 14-18) the ANN being implemented in a plurality of processing units in such a way that an implementation of each of the layers is split among at least two of the processing units, (Fig. 4, element 402, elements 404-408, elements 410-414, and element 416; See also col. 6, ll. 37-45 “’executing system’ may refer to any suitable computing device and/or computing system that executes artificial neural network 202 … computing device 208 both analyzes artificial neural network 202 and executes artificial neural network 202 on physical processor 130 ….“; Emphasis added; See also col. 12, ll. 22-24 “For example, physical processor 130 may include six processing cores.”; See also col. 7, ll. 30-42) the method comprising the following steps:
when a predefined deactivating condition is met during operation of the ANN, in particular independently of input variables supplied to it, at least one of the processing units is selectively deactivated in such a way that at least one further one of the processing units remains activated in all layers whose implementation is contributed to by the at least one of the processing units; and
 reactivating the at least one deactivated processing unit during operation of the ANN when a predefined activating condition is met. (col. 12, ll. 7-39 “Optimization module 110 may optimize physical processor 130 in any of a variety of ways. For example … may configure those physical processors to execute artificial neural network 202 on a number of processor cores that enables the executing system to satisfy the quality-of-service metric while limiting the power consumption of the executing system. For example, physical processor 130 may include six processing cores. However, optimization module 110 may determine, based on execution metric 204 and quality-of-service metric 206, that physical processor 130 may satisfy quality-of-service metric 206 by executing artificial neural network 202 on four out of its six cores … (e.g., optimization module 110) may reduce power consumption of cores not used to execute artificial neural network 202 by implementing a clock gating and/or power gating technique on one or more of the unused cores.” Emphasis added;
See also Fig. 4, elements 404-408 and Fig. 4, elements 410-414 as well as col. 11, ll 20-25 and col. 11, l. 59 – col. 12, l. 6;
i.e. optimization module power or clock gates cores based on QOS metrics – not the input data – thus activating at least one core in each layer – a layer without a core isn’t a layer – to form the power optimized neural network. When the QOS metrics are not met, additional cores are brought online.) 
wherein the layers map the input variables onto the output variables using a plurality of neurons, in the split of the implementation, computation of the plurality of neurons being split among at least two of the processing units, (Fig. 4, elements 404-408 and elements 410-414;
See also col, 7, ll. 30-33 “IG. 4 includes a single input node, six processing nodes arranged in two layers,  and a single output node ….”;
See also col. 6, ll. 14-35 “In some embodiments, the term “artificial neural network”  … composed of interconnected processing nodes. These processing nodes, which may be referred to as “artificial neurons,” may receive inputs and pass outputs to other artificial neurons … may be implemented in a variety of ways … in physical hardware, such as a series of interconnected physical processors with each processor unit acting as an artificial neuron.” Emphasis added; 
See also col. 9, ll. 27-41 )  at least one of the at least two of the processing units having a share in the implementation of multiple layers of the consecutive layers, (col. 7, ll. 35-42 “For example, nodes on the first layer of a more complex artificial neural network may be directly connected to nodes on both the second and third layer of the artificial neural network.” Emphasis added.)
Regarding claims 14-15 and 18
 
 Rotem teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 22
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 17. Therefore claim(s) 22 is/are rejected under the same reasoning set forth above over Rotem.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16 and 19
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotem et al., US 10,948,966 Bl, (“Rotem”) in view of Branover et al., US 2013/0246820 Al , (“Branover”)
Rotem and Branover were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 16 and 19,
 
 Rotem and Branover teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 20-21
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotem et al., US 10,948,966 Bl, (“Rotem”) in view of John Archibald et al., US 2014/0368688 Al , (“John Archibald”).
Rotem and John Archibald were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 20-21,
 
 Rotem and John Archibald teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 9/30/2022 (“Remarks”) have been fully considered but they are not persuasive. Applicant’s argument in chief is that “because each node in Rotem can only ever have a share in the implementation of a single layer, the ANN node architecture of Rotem is unable to implement, for example, three successive layers using two processing units operating in parallel. See, e.g., specification at paragraph [0006].” Remarks at p. 7.
Examiner respectfully disagrees. First, as discussed in the advisory opinion issued on 10/20/2022, to the extent that a first node on one layer passes information between a node on another layer, a person having ordinary skill in the art at the time the claimed invention was filed would understand this to mean that the first node “has a share in implementation of multiple layers.”
Last, as discussed above, Rotem goes on to teach that a first layer may pass information as between a node in a second layer and a node in a third layer. (col. 7, ll. 35-42). In this way, too, the first node “has a share in implementation of multiple layers.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187                                                                                                                                                                                           
/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187